Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered September 7, 2000, convicting defendant, after a jury trial, of course of sexual conduct against a child in the second degree and endangering the welfare of a child, and sentencing him to concurrent terms of seven and one years, respectively, unanimously affirmed.
The court properly exercised its discretion in precluding cross-examination of the victim regarding alleged prior sexual abuse by persons other than defendant, since there was a lack of proof that any of these incidents constituted false allegations and since defendant made no showing that the circumstances of these unrelated allegations bore a “significant probative relation” to the instant charges (People v Mandel, 48 NY2d 952, 953 [1979], cert denied 446 US 949 [1980]). Accordingly, there was no violation of defendant’s right of confrontation (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Saxe, Williams and Marlow, JJ.